Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 1 of 22 PageID 91



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 UNITED STATES OF AMERICA, EX REL.                             CIVIL ACTION
 ANDREA SCHULTZ,

                       Plaintiffs,                             Case No. 2:17-cv-237

 v.                                                            Judge: John E. Steele

 NAPLES HEART RHYTHM SPECIALISTS, P.A., a                      Mag. Judge: Mac R. McCoy
 Florida professional association, DR. KENNETH
 PLUNKITT, an individual,

                       Defendants.



 AMENDED COMPLAINT FOR DAMAGES AND OTHER RELIEF UNDER THE QUI
      TAM PROVISIONS OF THE FEDERAL FALSE CLAIMS ACT AND
                    DEMAND FOR JURY TRIAL

       NOW COMES the Relator, ANDREA SCHULTZ (“Schultz” or “Relator”), by and

through undersigned counsel, on behalf of the United States of America (“United States”) and

brings this action against Naples Heart Rhythm Specialists, P.A. (“NHRS”) and Dr. Kenneth

Plunkitt (“Plunkitt”)(collectively “Defendants”), under the False Claims Act, 21 U.S.C. §3729 et.

seq. (“FCA”), and in support of the Amended Complaint, Relator alleges as follows:

                                       INTRODUCTION

       1.      This is an action to recover damages and civil penalties on behalf of the United

States against the Defendants for submitting and causing to be submitted false claims to the United

States under the government healthcare program, Medicare and Medicaid (“Program”), from the

past six (6) years through present (“Relevant Period”).




                                                1
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 2 of 22 PageID 92



       2.      During the Relevant Period, Defendants have fraudulently and systematically

submitted and/or caused to be submitted false claims to receive monies from the Program knowing

of the falsity of such claim and the false and fraudulent misrepresentations contained therein.

       3.      During the Relevant Period, Defendants has received monies from the Program as

a direct and proximate result of its fraudulent claims submitted to the Program and the false and

fraudulent misrepresentations contained therein.

       4.      Defendants perpetrated this scheme in order to obtain monies from the Program for

business and personal profit.

                                JURISDICTION AND VENUE

       5.      These claims arise under the Qui Tam provisions of the FCA. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §1331 and 31 U.S.C. §3732

which specifically confer jurisdiction on this Court for actions brought pursuant to 31 U.S.C.

§§3729 and 3730.

       6.      Personal jurisdiction and venue for this action are predicated on 31 U.S.C. §3732(a)

which provides: “any action brought under §3720 may be brought in any judicial district in which

the defendant, or in the case of multiple defendants, any one defendant, can be found, resides,

transacts business or in which any act proscribed by §3729 occurred.” All Defendants conduct

their business in, among other places, Collier County, Florida, which is within the Middle District

of Florida, Ft. Myers Division. Defendant PLUNKITT is domiciled within Collier County,

Florida and conducts business within Lee County, Florida.

       7.      Under §3720(b)(2) of the FCA, the initiating Complaint was filed In Camera and

under seal for a period of at least sixty (60) days, and was not served on the Defendants until this

matter was unsealed.



                                                 2
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 3 of 22 PageID 93



                                             PARTIES

       8.      Relator Schultz is a resident of Collier County, Florida. She is an employee of HMA

and works at Physicians Regional Medical Center (PRMC) as a registered nurse (RN) in the

cardiac catheterization lab. She began her employment there in 2014 and has regularly worked

alongside PLUNKITT.

       9.      Defendant NHRS is a Florida professional association that was created in 2007 and

is owned and operated by Defendant PLUNKITT. Defendant NHRS specializes in treating

cardiovascular disease and clinical cardiac electrophysiology and provides cardiac services to

PRMC.

       10.     Defendant, DR. KENNETH PLUNKITT is the President or “managing

physician” of Defendant NHRC and is a resident of Collier County, Florida. PLUNKITT and

NHRS provide cardiac services at PRMC in Naples, Florida. PLUNKITT became a physician in

1994 after graduating from the University of South Florida. He did his residency in internal

medicine at the University of South Florida from 1994-1997 and did another residency at the

University of South Florida in cardiovascular disease from 1997-1999. He completed his

fellowship in clinical cardiac electrophysiology at Jefferson University from 1999-2001. He is

Board Certified in internal medicine- cardiovascular disease and internal medicine- clinical cardiac

electrophysiology. PLUNKITT founded NHRS in 2007. In July 2018, he co-authored a research

paper that concluded, in part, that leadless cardiac pacemakers experienced fewer overall short-

and mid-term complications, including infectious and lead- and pocket-related events. And in that

same paper, he and his co-authors affirmed that “trans-venous lead extractions carry significant

risk in the event of vascular or cardiac tears.”




                                                   3
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 4 of 22 PageID 94



       11.     During the Relevant Period, Defendants, acting with, through and under the

supervision of its highest executives and managers, fraudulently submitted and/or caused to be

submitted claims to receive monies from the Program knowing of the falsity of such claims and

the false and fraudulent misrepresentations contained therein.

       12.     During the Relevant Period, Defendants, acting with, through and under the

supervision of its highest executives and managers, received monies from the Program by

fraudulent means and perpetrated schemes in order to, and did, obtain monies from the Program,

distributing the same to Defendants’ physicians and to the Defendants as a company despite the

fact that such monies were fraudulently obtained.

       13.     The policies and procedures carried out by the Defendants in perpetrating these

schemes were established and/or ratified at the highest corporate levels of Defendant NHRS,

including PLUNKITT.

       14.     As a result of her employment with Defendant Physicians Regional Medical Center

(PRMC) as a cardiac registered nurse, Relator has first-hand knowledge and information regarding

the business operations and fraudulent claims for Program monies paid by the Government

Program on account of the Defendants’ fraudulent schemes.

       15.     Relator brings this action based on direct and independent knowledge. None of the

actionable allegations set forth in this Complaint are based on a public disclosure as set forth in 31

U.S.C. §3730(e)(4). Notwithstanding the same, Relator is an original source for the facts alleged

in this Complaint. As a result of her employment with PRMC, Relator has first-hand knowledge

of the business operations of the Defendants and their intentional and/or reckless disregard and

fraudulent conduct in connection with their knowledge, supervision and direction of the illegal and

fraudulent practices carried out by the Defendants.



                                                  4
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 5 of 22 PageID 95



       16.     The Relator repeatedly confronted supervisors and executives with PRMC with her

concerns about the fraudulent claims for Program monies and the fraudulent retention of monies

fraudulently obtained by the Defendants.

                     STATUTORY & REGULATORY BACKGROUND

   A. The False Claims Act

       17.     The FCA imposes liability upon any person who (a) “knowingly presents or causes

to be presented [to the Government] a false or fraudulent claim for payment or approval” or (b)

“knowingly makes, uses, causes to be made or used, a false record or statement material to a false

or fraudulent claim.” 31 U.S.C. §3729(a)(1)(A) and (B), as amended.

       18.     The FCA imposes liability not only for the intentionally false or fraudulent conduct,

but also where the conduct is merely “in reckless disregard of the truth or falsity of the

information.” 31 U.S.C. §3729(b)(1)(A)(iii).

       19.     The FCA broadly defines a “claim” as one that includes “any request or demand,

whether under a contract or otherwise, for money or property… that… is made to a contractor,

grantee or other recipient, if the money or property is to be spent or used on the Government’s

behalf or to advance a Government program or interest, if the United States Government- (i)

provides or has provided any portion of the money or property requested or demanded; or (ii) will

reimburse any portion of the money or property requested or demanded.” 31 U.S.C.

§3729(b)(2)(A).

       20.     The Florida False Claims Act (FFCA) has a nearly identical definition of claim,

only substituting Florida or any agency thereof for the United States. F.S. §68.082(1)(b).




                                                 5
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 6 of 22 PageID 96



   B. Government Health Care Programs.

       21.     Medicare is a government financial health insurance program administered by the

Social Security Administration of the United States. Medicare was promulgated to provide

payment for medical services, durable medical equipment and other related health items for

individuals 65 and over. Medicare also makes payment for certain health services provided to

additional classes of certain individual healthcare patients pursuant to federal regulations.

       22.     The federal government enacted the Medicaid program in 1965 as a cooperative

undertaking between the federal and state governments to help the states provide healthcare to low

income individuals. 42 U.S.C. §§1396-1396v. The Medicaid program pays for services pursuant

to plans developed by the states and approved by the U.S. Department of Health and Human

Services (“HHS”) Secretary through the Center for Medicare and Medicaid Services (“CMS”).

States pay doctors, hospitals, pharmacies and other providers and suppliers of medical items and

services according to established rates. See 42 U.S.C. §§1396b(a)(1), 1903(a)(1). The federal

government then pays each state a statutorily established share of “the total amount expended…

as medical assistance under the State plan…” See 42 U.S.C. §1396b(a)(1). This federal-to-state

payment is known as federal financial participation (“FFP”).

   DEFENDANTS’ FRAUDULENT SCHEMES & SUBMISSION OF FALSE CLAIMS

       23.     Relator Schultz is a RN at PRMC and was assigned to work directly with

PLUNKETT in PRMC’s catheterization lab.

       24.     From the commencement of Relator Schultz’s employment with PRMC, she gained

knowledge of and witnessed the Defendants’ submission of false claims to Medicare and

Medicaid.




                                                 6
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 7 of 22 PageID 97



       A.      Defendants’ Submission of Claims to the Program for the Unnecessary and
               Dangerous Lead Extractions.

       25.     From the commencement of SCHULTZ’s employment with PRMC, she gained

knowledge of and witnessed the Defendants’ submission of false claims to Medicare and Medicaid

for the unnecessary and dangerous lead extractions and pocket revisions performed by

PLUNKITT for pecuniary gain and not medical necessity whatsoever.

       26.     The vast majority of patients at PRMC that are treated by PLUNKITT are

Medicare recipients.

       27.     Pacemakers and implantable cardioverter-defibrillators (ICDs) deliver energy to

the heart through thin, flexible wires called leads.

       28.     A lead is a special wire that delivers energy from a pacemaker or ICDs to the heart

muscle.

       29.     A lead extraction is not medically proper unless there is an infection and should

only be performed within thirty (30) days of initial implantation.

       30.     Superfluous non-functional leads can on the whole be more safely abandoned than

extracted.

       31.     In the vast majority of cases where a lead ceases to function properly, the medically

proper procedure is to “cap” the lead and simply implant a new one. This procedure is relatively

simple and is of low risk to the patient.

       32.     A lead extraction, however, is dangerous as it is the removal of one or more leads

from inside the heart. Leads that are placed outside the heart during open-heart surgery cannot be

removed during this procedure. Pacemaker and ICD leads that have been in place for many years

can become very attached to the heart and blood vessel walls, making them difficult to remove.




                                                  7
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 8 of 22 PageID 98



       33.     Scar tissue envelops chronically implanted leads at discrete sites anywhere along

the course through the veins or myocardium, and it behaves as if shrink-wrapped around the leads.

Therefore, when trying to pull a lead out, any bulge in the lead has to be dragged through that scar.

The electrodes make up for most of the protruding parts, especially the flanges of passive fixation

leads. Further, indentations in the lead can be filled with fibrous tissue and resist extraction. The

ingrowing of this scar in the defibrillation coils is a major problem when extracting ICD leads.

Even when leads dislocate from the myocardium, this often leaves a rim of fibrous tissue around

the tip, complicating the extraction even more.

       34.     Sometimes, the path of least resistance is the vessel wall rather than the scar.

Disruption of the superior caval or brachiocephalic vein is the most devastating complication of

lead extraction, as it results in swift exsanguination in the thoracic cavity and is very difficult for

the surgeon to control or repair. Extracting these leads can cause significant damage to the heart,

causing life threatening conditions such as cardiac tamponade and ultimately death.

       35.     If a lead extraction is necessary, prudent medical practice is to have a cardiac

electrophysiologist and a cardiothoracic surgeon present. This approach is estimated to save a life

every 100 or 200 procedures.

       36.     However, rarely is it truly medically necessary to perform a lead extraction unless

the lead has caused an infection. The infection rate is just 1-3%. The Chief Medical Consultant for

the California Correctional Health Care Services Office of Legal Affairs, Dr. Bennett Feinberg,

has said as much, swearing under oath that the extraction of defibrillator leads is not routinely

performed in the absence of an infection, particularly when, as here, the leads have been in place

for an extended period. Dr. Feinberg also states under oath that unnecessary extraction would put

a patient at greater risk of an adverse health event because the potential complications of the



                                                  8
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 9 of 22 PageID 99



procedure, the risks of which increase with the amount of time the device has been implanted,

include "cardiac or vascular avulsion, or tearing (requiring thoracotomy, pericardiocentesis, chest

tube, or surgical repair), pulmonary embolism, stroke, and pacing system related infection of a

previously non-infected site."

       37.     Notwithstanding the same, PLUNKITT has made a practice of performing lead

extractions on the overwhelming number of patients where SCHULTZ worked alongside him

regardless of whether there was an infection or not. In fact, most patients had no infection and

there was absolutely no medical need to perform the lead extractions – they were actually contra-

indicated.

       38.     SCHULTZ observed a great many patients’ cardiac tissue ripped out of their

pericardium in large chunks. For the patients identified in the paragraph below, the lead was pulled

so hard by PLUNKITT that the spring uncoiled from within the lead - this means the lead was

anchored into the patients’ heart tissue and was pulled with a great deal of force. Knowing the

impropriety of his actions, PLUNKITT would quickly remove the heart tissue from coil before

SCHULTZ was able to capture a photograph of the patients’ cardiac tissue having been ripped

from the patients’ beating heart. So concerned was PLUNKITT with potential patient

complications and a patient bleeding out, he ordered a "stat type & screen," which is a blood test

if the physician believes a patient needs emergent blood. In short, PLUNKITT knew of the gross

risk to patient safety and decided to check the patients’ blood type and crossmatch it with packs of

blood the Defendants (and PRMC) had in stock in the blood bank.

       39.     Examples of those patients upon whom PLUNKITT performed unnecessary and

dangerous lead extractions are hereby attached as Exhibits 1-5, which include the following

patients’ initials and dates the lead extraction was performed:



                                                 9
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 10 of 22 PageID 100



              •   Patient RB (performed 12/12/16)(Ex. 1);

              •   Patient CL (performed 3/6/17)(Ex. 2);

              •   Patient IG (performed 3/21/17)(Ex. 3);

              •   Patient TP (performed 3/27/17)(Ex. 4);

              •   Patient DO (performed 3/27/17)(Ex. 5);

        40.       In all of those cases, the lead extractions were contra-indicated and medically

 unnecessary because SCHULTZ saw firsthand that there was no infection or other adverse

 symptom being caused by the implanted leads, and there was nothing documented by PLUNKITT

 in the patient charts to the contrary. But as described below, PLUNKITT billed and received

 Government monies for them nevertheless.

        41.       PLUNKITT’s practices are revenue producing as he can receive large

 reimbursements from Medicare. But a former cardiology reviewer of complaints filed with the

 Medical Board of California (who enjoyed a more than 30-year career as a cardiologist in

 California and Hawaii and has testified as an expert in prior cardiology cases) and a current

 cardiologist in the State of Florida both agree with Dr. Feinberg’s assessment and have both opined

 that the practices of PLUNKITT described above are grossly unsafe, are a stark departure from

 the requisite standard of care and, if proven true, would represent an unnecessary procedure that

 should not have been billed for. Moreover, both opine that any cardiologist would be aware that

 such practices are completely unnecessary and that submitting bills to Government Programs for

 the same would be fraudulent and that representing them as necessary would fraudulently induce

 the Government to pay PLUNKITT and NHRS.

        42.       The Medicare reimbursement where PLUNKITT performs a lead extraction at

 PRMC is for an admitted patient is approximately $1,400.00 but where it is performed as an


                                                 10
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 11 of 22 PageID 101



 outpatient procedure, which most of PLUNKITT’s lead extractions are, the reimbursement rate is

 approximately $2,500.00 to the facility and $600-$900 for PLUNKITT’s services.

        43.     By contract, the reimbursement for simply and safely cap and replace lead is

 approximately $90.00 for PLUNKITT’s services.

        44.     SCHULTZ has observed PLUNKITT’s practice for years and filed a complaint

 with the director of the PRMC catheterization lab.

        45.     SCHULTZ estimates that PLUNKITT performs approximately 260 unnecessary

 lead extractions per year.

        46.     While SCHULTZ is not an employee of the Defendants, she was the nurse

 assigned to PLUNKITT’s cases and as such, she had access to each patients’ medical records and

 NHRS’ billing form (attached as Exhibit 6) for PLUNKITT’s patients that SCHULTZ assisted

 him with. In that capacity, SCHULTZ observed that PLUNKITT himself completed the NHRS

 billing form and that he personally added CPT Codes 33244, 33234 and/or 33235 for the above-

 identified unnecessary lead removals and hundreds more – each form contained the patients’ name

 on a sticker that was placed at the top. This form is used by NHRS strictly for billing purposes.

 SCHULTZ observed that this NHRS form (that PLUNKITT completed and personally selected

 the CPT codes on) was then given to NHRS’ biller, who would often pick them up at PRMC and

 who SCHULTZ overheard was instructed to bill those CPT codes, which included the above-

 identified unnecessary lead removals and hundreds more. This was confirmed during

 SCHULTZ’s investigation, which included confirmation of the same from former NHRS staff

 with direct knowledge of PLUNKITT’s billing – it was also NHRS’ set policy that its biller was

 to bill precisely the CPT codes that PLUNKITT personally added on the NHRS billing form,

 which billing occurred in the days that followed the procedures. SCHULTZ also observed that



                                                11
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 12 of 22 PageID 102



 these unnecessary lead extractions were included in the PRMC procedure notes, which means that

 they were automatically billed for by NHRS, which certified the medical necessity of such

 procedures (including the above-identified unnecessary lead removals and hundreds more).

 SCHULTZ’s investigation also revealed that the Defendants indeed received reimbursement for

 those claims made to the Government. In sum, PLUNKITT did in fact bill CPT Code 33244,

 33234 or 33235 for above-identified lead removals – which were unnecessary – on those patients

 identified above (and on many others) and did receive reimbursement for such false claims.

        47.     Upon information and belief, during at least the past 6 years, the Defendants have

 submitted hundreds (if not thousands) of claims to Medicare and Medicaid for unnecessary lead

 extractions using CPT Code 33244, 33234 or 33235.

        48.     Medicare and Medicaid regulations do not allow reimbursement to providers where

 the lead extractions were not medically necessary and yet PLUNKITT’s submission of such

 claims to Medicare and Medicaid was knowingly fraudulent because he knew such procedures

 were medically unnecessary but he nevertheless caused them to be billed and then received

 payment for the same from the Government.

        49.     The Defendants submitted false claims to Medicare and Medicaid by representing

 that the lead extractions were medically necessary when they were not. The Defendants then

 collected reimbursement on these claims to Medicare and Medicaid for the medically unnecessary

 lead extractions.

        50.     Despite knowing that the lead extractions were unnecessary, the Defendants’ have

 knowingly retained Medicare and Medicaid reimbursement monies that were fraudulently

 obtained.




                                                12
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 13 of 22 PageID 103



         51.     Despite knowledge of the falsity of their claims to Medicare and Medicaid for

 unnecessary lead extractions, the Defendants have refused to disgorge their ill begotten gains.

         52.     Thus, the Defendants have caused thousands of false claims to be submitted to

 Medicare and Medicaid as they knowingly submitted claims to Medicare and Medicaid for the

 performance of medically unnecessary, and dangerous, lead extractions.

         B.      Defendants’ Submission of Claims to the Program for the Unnecessary and
                 Dangerous Implantation of Defibrillators and Unnecessary Pacemakers.

         53.     From the commencement of Relator Schultz’s employment with PRMC, she gained

 knowledge of and witnessed the Defendants’ submission of false claims to Medicare and Medicaid

 for the unnecessary and dangerous implantation of defibrillators and pacemakers performed by

 PLUNKITT for pecuniary gain and not medical necessity whatsoever.

         54.     The vast majority of patients at PRMC that are treated by PLUNKITT are

 Medicare recipients.

         55.     Pacemakers and implantable cardioverter-defibrillators (ICDs) deliver energy to

 the heart through thin, flexible wires called leads.

         56.     PLUNKITT has made a practice of implanting defibrillators and pacemakers

 without receiving patient consent and without performing the study necessary to substantiate

 medical necessity. PLUNKITT also does not obtain patient consent to perform lead extractions.

         57.     SCHULTZ has observed that PLUNKITT frequently begins to implant a

 defibrillator and then performs his own study in an attempt to justify the implantation of the

 defibrillator after the fact and justify the billing for the same.

         58.     PLUNKITT implants defibrillators and pacemakers in patients that are not going

 to clinically benefit from these extra leads in order to receive a dual chamber pacemaker at a higher

 cost instead of a single chamber pacemaker.

                                                    13
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 14 of 22 PageID 104



         59.   SCHULTZ has heard that PLUNKITT is under investigation by Naples

 Community Hospital (NCH) for similar practices, and has implanted a cardiac pacemaker on a

 clinically brain-dead NCH patient.

         60.   PLUNKITT has also unnecessarily implanted biventricular intracardiac

 cardioverter defibrillators (BiVICD) on patients that do not meet Medicare requirements for

 implementation (Ejection Fraction less than 30%, sustained ventricular fibrillation/tachycardia,

 etc.) or who have provided documentation to support the implantation after the completion of the

 procedure. This has been witnessed by Victoria Cassisi, administrative assistant for the PRMC

 Catheterization Lab. Ms. Louise Smith, catheterization lab clinical coordinator, also witnessed

 this.

         61.   Examples of PLUNKITT’s practice in this regard are hereby attached as Exhibit

 7.

         62.   This device is approximately $30,000.00 and procedure is well over $100,000.00.

 PLUNKITT’s practices are revenue producing as he can receive large reimbursements from

 Medicare.

         63.   SCHULTZ has observed PLUNKITT’s practice for years.

         64.   Upon information and belief, during at least the past 6 years, the Defendants have

 submitted thousands of claims to Medicare and Medicaid for unnecessary lead extractions.

         65.   Medicare and Medicaid regulations do not allow reimbursement to providers where

 the implantations were not medically necessary.

         66.   The Defendants submitted false claims to Medicare and Medicaid by representing

 that the implantations were medically necessary when they were not. The Defendants then




                                               14
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 15 of 22 PageID 105



 collected reimbursement on thousands of claims to Medicare and Medicaid for the medically

 unnecessary implantations.

        67.     Despite knowing that the implantations were unnecessary, the Defendants’ have

 knowingly retained Medicare and Medicaid reimbursement monies that were fraudulently

 obtained.

        68.     Despite knowledge of the falsity of their claims to Medicare and Medicaid for

 unnecessary implantations, the Defendants have refused to disgorge their ill begotten gains.

        69.     Thus, the Defendants have caused thousands of false claims to be submitted to

 Medicare and Medicaid as they knowingly submitted claims to Medicare and Medicaid for the

 performance of medically unnecessary, and dangerous, implantations.

                  COUNT I- DAMAGES & PENALTIES UNDER THE FCA

    (Defendants’ Violation of 31 U.S.C. §3729(a)(1), as amended, 31 U.S.C. §3729(a)(1)(A)

        70.     Relator incorporates by reference the allegations paragraphs 1-69 as if fully set

 forth in this Count.

        71.     From at least 2014 to present, the Defendants violated the FCA, 31 U.S.C.

 §3729(a)(1), and as amended, by knowingly, in reckless disregard or deliberate ignorance of the

 truth or falsity of the information it conveyed, presented or caused to be presented false or

 fraudulent claims for payment or approval to the United States.

        72.     The claims were fraudulent because the Defendants made requests or demands for

 payment from the Program where: (a) the claims contained false and fraudulent information

 regarding the medical necessity of lead extractions, and (b) the claims contained false and

 fraudulent information regarding the medical necessity of implanting defibrillators and




                                                15
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 16 of 22 PageID 106



 pacemakers. All of these were fraudulent attestations by the Defendants in order to receive

 Program monies.

        73.     The monies the Defendants obtained through its false or fraudulent submissions to

 the Program were provided in whole or in part by the United States.

        74.     The United States and Florida were unaware of the falsity of the claims and/or

 statements which the Defendants submitted and/or caused to be submitted to the United States and

 in reliance on the accuracy thereof, paid the Defendants for reimbursement that otherwise would

 not have been paid and/or were ineligible for payment.

        75.     The United States and Florida, being unaware of the falsity of the claims and/or

 statements caused to be made by the Defendants and in reliance on the accuracy thereof, paid and

 continues to pay the Defendants for Program monies that would otherwise not have been paid

 and/or were ineligible for payment.

        76.     The Defendants’ compliance with the Program, Medicare and state regulations was

 material to the United States’ and Florida’s decision to disburse funds to the Defendants.

        77.     By reason of the Defendants’ wrongful conduct, the United States has suffered and

 continues to suffer substantial damages.

        WHEREFORE, the Relator respectfully requests this Court to award the following

 damages to the following parties and against the Defendants:

        To the United States:

                1)         Three times the amount of actual damages which the United States has

                           sustained as a result of the Defendants’ conduct;




                                                 16
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 17 of 22 PageID 107



                  2)          A civil penalty of not less than $5,500.00 and not more than $11,000.00

                              for each false claim which the Defendants caused to be submitted to the

                              United States;

                  3)          Prejudgment Interest;

                  4)          All costs incurred in bringing this action.

        To the Relator:

                  1) The maximum amount allowed pursuant to §3730(d) of the FCA and/or any

                       other applicable provision of law;

                  2) Reimbursement for reasonable expenses which Relator incurred in connection

                       with this action;

                  3) An award of reasonable attorney’s fees and costs, and;

                  4) Such further relief as this Court deems equitable and just.

                   COUNT II- DAMAGES & PENALTIES UNDER THE FCA

    (Defendants’ Violation of 31 U.S.C. §3729(a)(1), as amended, 31 U.S.C. §3729(a)(1)(B)

        78.       Relator incorporate by reference the allegations paragraphs 1-69 as if fully set forth

 in this Count.

        79.       From at least 2014 to present, the Defendants violated the FCA, 31 U.S.C.

 §3729(a)(1), and as amended, by knowingly, in reckless disregard or deliberate ignorance of the

 truth or falsity of the information it conveyed, presented or caused to be presented false or

 fraudulent claims for payment or approval to the United States.

        80.       The claims were fraudulent because the Defendants made requests or demands for

 payment from the Program where: (a) the claims contained false and fraudulent information

 regarding the medical necessity of lead extractions, and (b) the claims contained false and



                                                    17
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 18 of 22 PageID 108



 fraudulent information regarding the medical necessity of implanting defibrillators and

 pacemakers. All of these were fraudulent attestations by the Defendants in order to receive

 Program monies.

        81.     The monies the Defendants obtained through its false or fraudulent submissions to

 the Program were provided in whole or in part by the United States.

        82.     The United States and Florida were unaware of the falsity of the claims and/or

 statements which the Defendants submitted and/or caused to be submitted to the United States and

 in reliance on the accuracy thereof, paid the Defendants for reimbursement that otherwise would

 not have been paid and/or were ineligible for payment.

        83.     The United States and Florida, being unaware of the falsity of the claims and/or

 statements caused to be made by the Defendants and in reliance on the accuracy thereof, paid and

 continues to pay the Defendants for Program monies that would otherwise not have been paid

 and/or were ineligible for payment.

        84.     The Defendants’ compliance with the Program, Medicare and state regulations was

 material to the United States’ and Florida’s decision to disburse funds to the Defendants.

        85.     By reason of the Defendants’ wrongful conduct, the United States has suffered and

 continues to suffer substantial damages.

        WHEREFORE, the Relator respectfully requests this Court to award the following

 damages to the following parties and against the Defendants:

        To the United States:

                1) Three times the amount of actual damages which the United States has

                    sustained as a result of the Defendants’ conduct;




                                                 18
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 19 of 22 PageID 109



                  2) A civil penalty of not less than $5,500.00 and not more than $11,000.00 for

                      each false claim which the Defendants caused to be submitted to the United

                      States;

                  3) Prejudgment Interest;

                  4) All costs incurred in bringing this action.

           To the Relator:

                  1) The maximum amount allowed pursuant to §3730(d) of the FCA and/or any

                      other applicable provision of law;

                  2) Reimbursement for reasonable expenses which Relator incurred in connection

                      with this action;

                  3) An award of reasonable attorney’s fees and costs, and;

                  4) Such further relief as this Court deems equitable and just.

  COUNT III- DEFENDANT’S VIOLATION OF THE FLORIDA FALSE CLAIMS ACT

           86.    Relator incorporates by reference the allegations in paragraphs 1-69 as if fully set

 forth in this paragraph.

           87.    This is a qui tam action brought by the Relator on behalf of the State of Florida to

 recover treble damages and civil penalties under the Florida False Claims Act, Fla. Stat. §68.081

 et seq.

           88.    Fla. Stat. §68.082(2) provides liability for any person who:

           (a) Knowingly presents or causes to be presented to an officer or employee of an agency
           a false or fraudulent claim for payment or approval;

           (b) Knowingly makes, uses, or causes to be made or used a false record or statement to
           get a false or fraudulent claim paid or approved by an agency.




                                                   19
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 20 of 22 PageID 110



        89.     From at least 2014 to present, the Defendants violated the Florida FCA (FFCA)

 Fla. Stat. §68.082(2) by knowingly, in reckless disregard or deliberate ignorance of the truth or

 falsity of the information they conveyed, presented or caused to be presented false or fraudulent

 claims for payment or approval to the State of Florida.

        90.     From at least 2014 to present, the Defendants violated the FFCA, Fla. Stat.

 §68.082(2)(b) by knowingly, in reckless disregard or deliberate ignorance of the truth or falsity of

 the information they conveyed, presented or caused to be made or used a false record or statement

 material to a false or fraudulent claim paid or approved by an agency.

        91.     The claims were fraudulent because the Defendants made requests or demands for

 payment from the Program where: (a) the claims contained false and fraudulent information

 regarding the medical necessity of lead extractions, and (b) the claims contained false and

 fraudulent information regarding the medical necessity of implanting defibrillators and

 pacemakers. All of these were fraudulent attestations by the Defendants in order to receive

 Program monies.

        92.     The monies the Defendants obtained through their false or fraudulent submissions

 to the Program were provided in whole or in part by the State of Florida.

        93.     The State of Florida was unaware of the falsity of the claims and/or statements

 which the Defendants submitted and/or caused to be submitted to the United States and in reliance

 on the accuracy thereof, paid the Defendants for reimbursement that otherwise would not have

 been paid and/or were ineligible for payment.

        94.     The State of Florida, being unaware of the falsity of the claims and/or statements

 caused to be made by the Defendants and in reliance on the accuracy thereof, paid and continues




                                                 20
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 21 of 22 PageID 111



 to pay the Defendants for Program monies that would otherwise not have been paid and/or were

 ineligible for payment.

        95.     Compliance with applicable Medicare, Medicaid and the various other federal and

 states laws cited herein was an implied, and upon information and belief, also an express condition

 of payment of claims submitted to the State of Florida by the Defendants. Compliance with

 applicable Florida statutes/regulations was also an express condition of payment of claims

 submitted to the State of Florida.

        96.     Had the State of Florida known that the false representations were made by the

 Defendants, it would not have paid the claims.

        97.     As a result of the Defendants’ violations of Fla. Stat. §68.082(2), the State of

 Florida has been damaged.

        98.     Relator has direct and independent knowledge of the allegations of this Complaint

 and has brought this action pursuant to Fla. Stat. §68.083(2) on behalf of themselves and the State

 of Florida.

        WHEREFORE, the Relator respectfully requests this Court to award the following

 damages to the following parties and against the Defendants:

        To the United States:

                1) Three times the amount of actual damages which the State of Florida has

                    sustained as a result of the Defendants’ conduct;

                2) A civil penalty of not less than $5,500.00 and not more than $11,000.00 for

                    each false claim which the Defendants caused to be submitted to the State of

                    Florida;

                3) Prejudgment Interest;



                                                  21
Case 2:17-cv-00237-JES-MRM Document 21 Filed 07/03/19 Page 22 of 22 PageID 112



                4) All costs incurred in bringing this action.

        To the Relator:

                1) The maximum amount allowed pursuant to Fla. Stat. §68.085 and/or any other

                   applicable provision of law;

                2) Reimbursement for reasonable expenses which Relator incurred in connection

                   with this action;

                3) An award of reasonable attorney’s fees and costs, and;

                4) Such further relief as this Court deems equitable and just.


                                       Respectfully submitted,



 Dated: July 3, 2019                   /s/ Benjamin H. Yormak
                                       Benjamin H. Yormak
                                       Florida Bar Number 71272
                                       Trial Counsel for Relator
                                       YORMAK EMPLOYMENT & DISABILITY LAW
                                       9990 Coconut Road
                                       Bonita Springs, Florida 34135
                                       Telephone: (239) 985-9691
                                       Fax: (239) 288-2534
                                       Email: byormak@yormaklaw.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 3, 2019, I electronically filed the foregoing with the Clerk of

 Court by using the CM/ECF system. I further certify that I mailed the foregoing document and the

 notice of electronic filing by first-class mail to the following non-CM/ECF participants: None.



                                       /s/ Benjamin H. Yormak
                                       Benjamin H. Yormak




                                                  22
